—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in granting that portion of defendants’ cross motion seeking to enjoin disposition of the remaining escrow funds held by plaintiffs and directing disclosure of records pertaining to the current status of the escrow account and any and all assets therein. Because there are triable issues of fact regarding the management of the escrow funds, the alleged breach of fiduciary duty by plaintiffs and the validity of the claimed assignment, the court properly denied the motion of defendants for summary judgment on their second and third counterclaims. (Appeals from Order of Supreme Court, Onon*862daga County, Hurlbutt, J.—Disclosure.) Present—Pine, J. P., Hayes, Wisner, Callahan and Doerr, JJ.